t c no united_states tax_court connecticut general life_insurance_company petitioner v commissioner of internal revenue respondent cigna corporation and consolidated subsidiaries petitioner v commissioner of internal revenue respondent docket nos filed date held in consolidating nonlife insurance_companies with life_insurance_companies and for purposes of calculating the amount of net operating losses of nonlife insurance_companies that under sec_1503 and i r c may reduce income of the life_insurance_companies companies that constituted members of a recently acquired affiliated_group of nonlife insurance_companies that previously filed consolidated federal_income_tax returns are to be treated as separate entities a duane webber leonard b terr c david swenson and christopher r loomis for petitioners john a guarnieri richard h gannon and richard l osborne for respondent opinion swift judge these consolidated cases are before the court under rule on the parties’ cross-motions for summary_judgment petitioners contend that if their motion for summary_judgment is not granted a certain factual matter remains in dispute that precludes summary_judgment in favor of respondent the issue for decision is whether in consolidating nonlife insurance_companies sometimes referred to as nonlife companies with life_insurance_companies sometimes referred to as life companies and for purposes of calculating under sec_1503 and the amount of net operating losses of nonlife companies that may reduce income of life companies companies that constituted members of a recently acquired affiliated_group of nonlife companies that previously filed consolidated federal_income_tax returns are to be treated as a single aggregate entity as petitioners contend or as separate entities as respondent contends the issue presented in these cross-motions for summary_judgment involves deficiencies determined by respondent in the federal income taxes of petitioners connecticut general life_insurance co connlife and cigna corp and their consolidated subsidiaries cigna as follows petitioner year deficiency connlife cigna cigna cigna cigna total dollar_figure big_number big_number big_number big_number dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure for and through date connecticut general corp cg connlife and cg's over affiliates the cg group joined in filing consolidated federal_income_tax returns with cg as the common parent of the affiliated_group connlife constituted the sole life_insurance_company in the cg group members of the cg group were engaged primarily in selling underwriting and servicing various types of insurance namely individual and group life health and annuity insurance and personal and commercial property and casualty p c insurance acquisition of ina on date the cg group and ina corp ina and its over affiliated companies the ina group combined for substantial business reasons by way of a tax-free reorganization under sec_368 as the culmination of the reorganization cigna was incorporated on date as the holding_company for the surviving affiliated business entities in years prior to the combination of the cg and the ina groups ina and its affiliates had filed consolidated federal_income_tax returns with ina as the common parent_corporation of the affiliated ina group members of the ina group were engaged primarily in selling underwriting and servicing p c insurance the reorganization involving the cg and the ina groups was treated as a reverse_acquisition under sec_1_1502-75 income_tax regs after the reorganization and for federal_income_tax purposes the cg group was treated as continuing in existence and the ina group was treated as ceasing to exist cigna was treated as the common parent_corporation of the continuing cg group the cigna group and companies that constituted members of the former ina group became members of the cigna group acquisition of phc on date an affiliate of cigna acquired percent of the stock of preferred health care inc phc in a taxable transaction as a result of this transaction phc and its subsidiary companies the phc group terminated and companies that constituted members of the former phc group became members of the cigna group in years prior to the acquisition by cigna of phc and its subsidiary companies phc and its subsidiaries had filed consolidated federal_income_tax returns with phc as the common parent_corporation of the affiliated phc group the phc group operated prepaid dental programs in florida new jersey and eastern pennsylvania consolidated federal_income_tax returns of the cigna group for through the consolidated federal_income_tax returns that were filed on behalf of the cigna group included the companies that constituted members of the former ina group for and the consolidated federal_income_tax returns that were filed on behalf of the cigna group also included the companies that constituted members of the former phc group for through under a special rule set forth in sec_1504 allowing life_insurance_companies to file consolidated federal_income_tax returns with nonlife affiliated companies connlife was included as the sole life_insurance_company in the above consolidated federal_income_tax returns of the cigna group for through all of the nonlife companies that constituted members of the cigna group incurred the following consolidated net operating losses cnol’s and connlife the only life_insurance_company in the cigna group earned the following income year cnol’s of nonlife companies income of connlife dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number the above cnol’s of the nonlife companies consisted of cnol’s of both eligible companies under sec_1503 namely nonlife companies that had been members of the prior cg group and the cigna group for at least years and ineligible companies under sec_1503 namely nonlife companies that had not been members of the prior cg group and the cigna group for at least years because they had not been members of the prior cg group and the cigna group for at least years all of the companies that constituted members of the former ina and phc groups constituted ineligible nonlife companies on the consolidated federal_income_tax returns for through -- in order to calculate the amount of net operating losses nol’s attributable to the nonlife companies that had previously constituted members of the former ina and phc groups and that therefore constituted losses of ineligible companies that could not be used to reduce income of connlife the sole life company in the consolidated cigna group -- the cigna group treated all of the companies that constituted members of the former ina and phc groups as two single aggregate respective entities and the net aggregate respective losses of the companies that constituted members of the former ina group and the former phc group were netted against the respective taxable_income of the other companies that constituted members of the former ina group and the former phc group single entity method in other words for purposes of calculating the portion of the net operating losses of the nonlife companies that constituted members of the former ina group that on the cigna group’s consolidated federal_income_tax returns for through were not allowed to reduce income of connlife all companies that constituted members of the former ina group were treated as a single aggregate entity and losses of the ineligible companies that constituted members of the former ina group were reduced by income earned by other companies that constituted members of the former ina group further for purposes of calculating the portion of the net operating losses of the nonlife companies that constituted members of the former phc group that on the cigna group’s consolidated federal_income_tax returns for and were not allowed to reduce the income of connlife all of the companies that constituted members of the former phc group were treated as a single aggregate entity and losses of the companies that constituted members of the former phc group were reduced by income earned by other companies that constituted members of the former phc group on audit for through in order to calculate the amount of net operating losses attributable to the nonlife companies that had previously constituted members of the former ina and phc groups and that therefore constituted losses of ineligible companies that could not be used to reduce income of connlife respondent determined that each of the companies that constituted members of the former ina and phc groups should be treated as a separate_entity separate_entity method rather than merely as a part of the respective former ina and phc groups the difference between petitioners' single entity method and respondent's separate_entity method is that under petitioners’ single entity method losses of the ineligible nonlife companies of the former ina and phc groups were in effect indirectly made available to reduce income of connlife the life company under respondent’s separate_entity method losses of ineligible nonlife companies of the former ina and phc groups are not to any extent made available to reduce income of connlife the following schedule reflects for each of the years through petitioners’ and respondent’s respective calculations of the amount of nonlife cnol’s that they claim should be available under sec_1503 and and the regulations thereunder to reduce connlife's income nonlife cnol’s eligible to reduce income of connlife petitioners' single entity method separate_entity method respondent's dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number these figures reflect cnol’s after application of certain percentage limitations contained in sec_1503 year discussion summary_judgment may be granted if the pleadings and other materials demonstrate that no genuine issue exists as to any of the material facts and that a decision may be rendered as a matter of law rule b 102_tc_380 98_tc_518 affd 17_f3d_965 7th cir under sec_1504 and subject_to certain limitations not here relevant an affiliated_group of companies that includes nonlife and life companies may elect to file consolidated federal_income_tax returns and to include the life companies in the consolidated income_tax returns sec_1504 the above election to consolidate on a limited basis nonlife and life companies was added to the code as part of the tax reform act of publaw_94_455 sec a 90_stat_1739 in order that nonlife companies such as p c insurance_companies which p c industry had been experiencing losses and a diminished capacity to write insurance could use nonlife losses to reduce income of affiliated life companies congress anticipated that the option to consolidate nonlife and life companies would in particular improve the financial condition of p c insurance_companies see s rept pincite 1976_3_cb_49 congress however in order to minimize trafficking by profitable life_insurance_companies in unprofitable p c insurance_companies provided certain rules and limitations on the use in consolidated federal_income_tax returns of nonlife losses to reduce life income see s rept supra pincite c b vol pincite cong rec sec_1503 provides generally that where an election is made under sec_1504 to include both nonlife and life companies in a consolidated federal_income_tax return certain losses of nonlife companies may be taken into account and may reduce income of the life companies included in the return but only pursuant to regulations prescribed by the secretary sec_1503 sec_1503 also provides that nonlife losses must first be carried back against prior year income of the particular nonlife companies that incurred the losses and nonlife losses that are not absorbed as carrybacks against prior year income of the nonlife companies may be applied against income of the life companies to the extent of only percent of the nonlife cnol or percent of the income of the life companies whichever is less sec_1503 provides in part as follows in general--if an election under sec_1504 is in effect for the taxable_year and the consolidated_taxable_income of the nonlife members of the group results in a consolidated_net_operating_loss for such taxable_year then under regulations prescribed by the secretary the amount of such loss which cannot be absorbed in the applicable carryback periods against the taxable_income of such nonlife members of the group shall be taken into account in determining the consolidated_taxable_income of the affiliated_group for such taxable_year to the extent of percent of such loss or percent of the taxable_income of the life members of the group whichever is less sec_1503 provides a further specific limitation on the use of nonlife losses to reduce life income where the particular nonlife losses that are involved are realized by companies that were not for the immediately preceding years part of the same affiliated_group that is now filing a consolidated federal_income_tax return sec_1503 provides in pertinent part as follows a net_operating_loss for a taxable_year of a nonlife member of the group shall not be taken into account in determining the taxable_income of a life member of the group if such taxable_year precedes the sixth taxable_year such members have been members of the same affiliated_group for sec_1503 limits the losses that are allowed to reduce life income to percent of the income of the life companies or percent of the nonlife cnol whichever is less under legislative regulations promulgated under sec_1502 and sec_1503 for purposes of calculating the amount of nonlife losses that are allowed to reduce life income pursuant to sec_1503 each nonlife company that constitutes a member of the consolidated_group is treated as a separate_entity and the cnol of all of the nonlife companies included in the consolidated federal_income_tax return after allowable carrybacks is reduced by the separate ineligible nol of each ineligible nonlife company that constitutes a member of the consolidated_group sec_1_1502-47 income_tax regs sec_1 m vi a income_tax regs provides in pertinent part as follows the ineligible nol is in the year the loss arose the amount of the separate net_operating_loss of any nonlife member that is ineligible in that year no provision is made in the above legislative regulations to treat a company that prior to acquisition had been a member of a group that had filed a consolidated_income_tax_return as part of a single aggregate group of companies and to net within that group losses of ineligible nonlife companies against income of other nonlife companies of the same acquired group petitioners note however that the legislative regulations under sec_1502 and sec_1503 provide a reserved subparagraph for acquired groups sec_1_1502-47 income_tax regs that reserved subparagraph states merely as follows acquired groups reserved petitioners note further that in the preamble accompanying sec_1_1502-47 income_tax regs a comment is made to the effect that applying petitioners' single entity method to ineligible nonlife companies that in prior years constituted members of a consolidated_group may be appropriate in certain situations the preamble states in relevant part finally the treasury_department will study further whether it is appropriate to aggregate the income and losses of ineligible members in certain cases for instance notwithstanding the ordinary reading of sec_1503 it may be consistent with the intent of sec_1503 or correct as a matter of policy to aggregate the income and losses of ineligible members that filed a consolidated_return prior to their acquisition by another group that files a consolidated_return t d 1983_1_cb_207 due primarily to the presence of the above reserved subparagraph for acquired consolidated groups and due to the above language from the preamble to the regulations petitioners argue that the separate_entity treatment for ineligible nonlife companies that is provided in sec_1503 and sec_1_1502-47 income_tax regs should itself be limited and should not apply to ineligible nonlife companies that previously constituted an affiliated_group and that filed consolidated federal_income_tax returns eg the companies that constituted members of the former ina and phc groups petitioners cite portions of the department of the treasury treasury administrative files under sec_1_1502-47 and income_tax regs that suggest that the insurance industry in general and petitioners in particular were engaged with respondent and the treasury over a period of years in extensive discussions regarding whether a separate or a single entity method should be adopted and reflected in the regulations with regard to the treatment of losses of ineligible nonlife companies that constituted part of a previously affiliated and consolidated_group portions of the referenced administrative files also reflect positions or recommendations of various government officials about the separate or single entity method and indicate that some government officials at one time or another favored a single entity method petitioners argue that the administrative files establish that in the regulations the treasury and respondent never adopted a final_decision as to how to treat losses of ineligible nonlife companies that constituted part of a previously affiliated and consolidated_group and that the reserved subparagraph under sec_1_1502-47 income_tax regs was intended to preserve this issue until that subparagraph was promulgated petitioners further argue that in the absence of a rule under the regulations as to how to treat losses of ineligible nonlife companies that constituted part of a previously affiliated and consolidated_group the statutory and regulatory provisions are unclear and ambiguous and petitioners should be entitled to treat losses of the respective ineligible nonlife companies that constituted members of the former ina and phc groups under any reasonable interpretation of the statute petitioners then argue that treating members of the former ina group and members of the former phc group as two single nonlife entities constitutes a reasonable approach additionally if we agree with respondent's interpretation of sec_1_1502-47 income_tax regs with regard to the companies that constituted members of the former ina and phc groups petitioners argue that the regulation should be invalidated petitioners also argue that a calculation of the ineligible cnol's using respondent’s separate_entity method would cause an increased overall tax_liability for the cigna group as compared to the collective tax_liabilities of the cigna group and the former ina and phc groups assuming the former ina and the phc groups had never been acquired petitioners thus conclude that any such calculation would constitute an improper punitive calculation we disagree with each of petitioners’ arguments we agree with respondent's interpretation of the statutory and regulatory provisions involved in these cases as indicated sec_1503 provides generally that losses of ineligible nonlife companies may be used to reduce income of life companies but only pursuant to regulations promulgated by the treasury and subject_to the limitations contained in sec_1503 and also as indicated the legislative regulations that were promulgated by the treasury generally reflect a separate_entity method when calculating under sec_1503 the amount of nonlife losses that are to be attributed to ineligible nonlife companies and therefore that may not be used to reduce income of life companies the statute and the regulations do not reflect any special treatment for losses of ineligible nonlife companies that previously constituted an affiliated and consolidated_group we regard the reserved subparagraph under sec_1_1502-47 income_tax regs as a neutral factor that provision simply reserves a space for regulations that may be promulgated at a later date and that may provide a special rule with regard to losses of ineligible nonlife companies that previously constituted an affiliated and consolidated_group we regard the preamble language to the regulations as merely reflecting the treasury’s willingness to study whether a special rule should be promulgated for acquired previously affiliated and consolidated groups that language is not to be construed as indicating that sec_1_1502-47 income_tax regs and the separate_entity method reflected therein do not apply to ineligible nonlife companies that previously constituted an affiliated and consolidated_group petitioners’ arguments that are based on certain material in the treasury’s administrative files under sec_1_1502-47 and income_tax regs are not persuasive the documents from the administrative files are not compelling consistent or clear as to the intended treatment of losses of ineligible nonlife companies that constituted part of a previously affiliated and consolidated_group also the relied-upon material from the administrative files reflects generally only personal views of various government representatives not official statements of respondent or of the treasury see 87_tc_865 in any event personal views of such government representatives would not be able to overcome the particular statutory and regulatory scheme before us in these cases in light of this statutory and regulatory scheme petitioners’ alleged factual matter in dispute namely the intent of such government representatives is simply not sufficiently relevant to the resolution of the issue to give rise to a genuine issue of material fact rule b we emphasize that sec_1503 provides that nonlife losses may be taken into account only under regulations prescribed by the secretary assuming arguendo that the above reserved subparagraph of sec_1_1502-47 income_tax regs was intended and should be construed as petitioners would have us construe it namely as exempting from the general separate_entity method of the regulations ineligible nonlife companies that previously had been members of an affiliated and consolidated_group petitioners arguably would be left without any specific regulatory provision that would support their single entity method for such nonlife companies because sec_1503 provides that nonlife losses may be taken into account only as provided in regulations the absence of any such regulation might preclude petitioners from taking into account any of the losses of the ineligible nonlife companies that previously constituted members of the former ina and phc groups see 106_tc_216 105_tc_71 95_tc_467 affd without published opinion sub nom stell v commissioner 999_f2d_544 9th cir we simply are not persuaded by petitioners' arguments as indicated the regulations in question are legislative in nature pursuant to sec_1502 and sec_1503 the treasury was given an express delegation of regulatory authority respondent's interpretation of the legislative regulations in these cases is sufficiently consistent with sec_1503 and its legislative purpose to restrict the use of ineligible nonlife losses against life income also respondent’s interpretation is not so clearly inconsistent with the statute or its purpose as to be arbitrary and capricious and invalid see 467_us_837 finally petitioners' argument as to the punitive effect of the separate_entity method does not justify a different result under the separate_entity method the cigna group still obtains benefits in consolidating nonlife and life companies ie the ability to offset some nonlife losses against life income also as indicated sec_1_1502-47 income_tax regs is consistent with congressional intent to place some limits on the use of ineligible nonlife losses to reduce income of life companies further under the regulations ineligible losses of nonlife companies are not completely lost and such losses may be carried back or forward and used to reduce consolidated_taxable_income of nonlife companies in other years sec_1_1502-47 income_tax regs for the reasons stated we conclude that for the years in issue sec_1_1502-47 income_tax regs applies to the companies that previously constituted members of the former ina and phc groups for purposes of calculating the amount of losses of the nonlife companies of the cigna group that may be used to reduce the income of connlife the cigna group is required to treat each of the nonlife companies that previously constituted members of the former ina and the former phc groups as a separate_entity we also conclude that no factual matter remains in dispute that precludes our granting summary_judgment in favor of respondent we have considered petitioners' other arguments and find them unpersuasive to reflect the foregoing appropriate orders and decisions will be entered for respondent
